June 12 2012


                                           DA 11-0648

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2012 MT 126N



MICHAEL R. LUFBOROUGH,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Sixteenth Judicial District,
                       In and For the County of Custer, Cause No. DC 08-13
                       Honorable Gary L. Day, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Michael Ray Lufborough, self-represented, Shelby, Montana

                For Appellee:

                       Steve Bullock, Montana Attorney General; C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Wyatt Glade, Custer County Attorney, Miles City, Montana


                                                        Submitted on Briefs: May 30, 2012
                                                                   Decided: June 12, 2012




Filed:

                       __________________________________________
                                         Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Appellant Michael Ray Lufborough (Lufborough) appealed the District Court’s order

denying his petition to relieve himself of various fines and monetary obligations imposed by

the District Court as part of his sentence in a criminal case.

¶3     Lufborough was convicted of two counts of criminal endangerment, both

misdemeanors, in Custer County Cause No. DC-08-13. The court required Lufborough to

pay a fine of $500 as well as a surcharge in the amount of $155. Lufborough later was

convicted of criminal endangerment, a felony, in Custer County Cause No. DC-09-16. The

District Court’s sentence ordered Lufborough to pay a fine of $500 as well as a surcharge in

the amount of $80. Lufborough did not appeal his conviction or sentence.

¶4     Lufborough later filed a petition in the District Court for “remission” of what he

alleged were “costs.” Lufborough requested remission of $650 from Cause No. DC-08-13,

and he requested the remission of the entire $580 in Cause No. DC-09-16. The District

Court denied Lufborough’s petition. Lufborough timely appeals.

¶5     Lufborough proceeds pro se on appeal. He argues that the District Court failed to

consider the manifest hardship on him to pay a fine and surcharge. He cites the fact that he

earns a prison wage of sixty-three cents per day and that he must pay for his own personal

items at the prison. The State countered that Lufborough knew the consequences of his
                                              2
guilty plea and the potential sentence associated with it.

¶6     We review a district court’s denial of a post-trial motion for an abuse of discretion.

State v. Griffin, 2007 MT 289, ¶ 10, 339 Mont. 465, 172 P.3d 1223. We review criminal

sentences for legality only. State v. Kotwicki, 2007 MT 17, ¶ 5, 335 Mont. 344, 151 P.3d

892. It is manifest on the face of the briefs and the record before us the District Court

imposed sentences on Lufborough, including fines and surcharges, that fell within the

statutory parameters for the offenses of which he was convicted. It is further evident that the

District Court did not abuse its discretion in upholding these legal sentences when it denied

Lufborough’s post-trial motion.

¶7     Affirmed.

                                                   /S/ BRIAN MORRIS


We Concur:

/S/ MIKE McGRATH
/S/ JAMES C. NELSON
/S/ MICHAEL E WHEAT
/S/ BETH BAKER




                                              3